                                   Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 1 of 11




                                                   Civil Action No. 19-3185 (RDM)

                       Amici curiae : Assessment of COVID-19 Prevention and Management

                                                   Saint Elizabeths Hospital (SEH)




Introduction
On May 1, 2020, amici Ronald Waldman, MD, MPH and Joan Hebden, MS, RN were appointed to provide the court with an assessment of the SEH
COVID-19 risk assessment and the strategies deployed to mitigate viral transmission among the patients and staff. In the wake of the order, amici
collected information and analyzed data obtained through the facility’s general counsel and conducted interviews with executive and managerial staff
with responsibility for the health and safety of SEH patients and staff. On May 7, 2020, amici participated in a teleconference with the Court and the
parties and provided a preliminary summary of findings, which are explained in greater detail below. At the conclusion of the teleconference, the
Court directed amici to include in this report recommendations regarding issues that amici have identified.

This report describes the methodology amici relied upon to conduct their assessment, and amici’s findings and recommendations related to the
questions delineated in the May 1, 2020 order. Throughout this one-week investigation, the defendants have fully cooperated and actively facilitated
amici’s work, have made themselves available on short notice on every day of the week, and after traditional office hours. The requested information
was produced on abbreviated timelines. Amici acknowledge and appreciate the efforts the defendants have made to cooperate with and expedite their
review.
                                  Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 2 of 11

The assessment of the COVID-19 prevention and management plan focused on the questions delineated in the May 1, 2020 order which addressed
how the facility currently is 1) minimizing the chance of exposure to SARS-CoV-2 (the virus that causes COVID-19 infection) among patients and
staff, 2) cohortation of infected, quarantined and no known exposure patients, 3) adherence to recommended infection control precautions, including
hand hygiene and use of personal protective equipment (PPE), 4) managing and monitoring of healthcare personnel (HCP), 5) training and education
of HCP and patients, and 6) environmental hygiene. In addition, amici assessed communication and collaborative partnering by the facility with the
District of Columbia (DC) Department of Behavioral Health (DBH) and Department of Health (DOH). An on-site assessment was performed by Joan
Hebden on May 5, 2020 with the use of video cameras to visualize HCP and patient movement, use of PPE, and environmental cleanliness on a
COVID unit and a quarantine unit.

As of the date of the filing of this report on May 11, 2020, SEH continues to experience ongoing transmission of SARS-CoV-2. As recently as May
9, 2020, real-time polymerase chain reaction (RT-PCR) tests from six inpatients not housed on COVID units and one staff member were reported to
be positive for viral RNA.

Knowledge concerning the epidemiology of SARS-CoV-2 transmission dynamics in long-term care facilities is rapidly evolving and official
guidelines issued by the US Centers for Disease Control and Prevention (CDC) have been regularly updated and will undoubtedly continue to be.
The recommendations in this report are based on the current situation and are likely to need revision within weeks of their issuance. The
recommendations do not take into account the current availability of supplies and equipment, reagents, nasopharyngeal swabs, staffing required to
implement them or budgetary considerations.



Methodology
Following the issuance of the May 1, 2020 order, amici composed a list of SEH personnel with executive oversight, operational and/or administrative
responsibility for the IPC program and requested telephone interviews. The contact information of representatives from the Centers for Disease
Control (CDC) and DC Department of Health (DCDOH) Division of Epidemiology who conducted a survey of SEH on April 17, 2020 was requested
in order to obtain a written report of findings and recommendations. There was no response received from the CDC survey leader and amici was
informed by the DCDOH epidemiologist that a written report of that survey was not made available and verified that an official outbreak
investigation was not being conducted by DCDOH, although consultation was being provided.

 Telephone interviews were conducted with the following SEH executive, administrative and/or operational staff: 1) Chief Nursing Executive (CNE)
who has a strategic role and performs census management in collaboration with the Chief Clinical Officer and is the direct report for the Infection
Control Coordinator, 2) Director of Medical Affairs who provides physician oversight for the IPC program, 3) Physician and supervisory nurse
practitioner responsible for the Occupational Health program, 4)Assistant Director of Nursing (ADON) who is responsible for supervision of the
                                                                                                                                         Page 2 of 11
                                   Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 3 of 11

nurse managers, nurse staffing and nursing education, 5) Director of Hospital Operations who is responsible for supply and equipment procurement
and the environmental services staff, 6) Infection Control Coordinator who has direct responsibility for ensuring deployment of the COVID-19 risk
assessment/preparedness plan and reporting to public health authorities, 7) DBH Performance Improvement and Compliance officer who serves as
the SEH Risk Manager and collates testing data on HCP who have been identified to be infected or exposed to COVID-19 and the return to work
status of these HCP, and 8) a nurse manager and behavioral health technician from both a COVID unit and a non-COVID unit. These individuals
provided information that is reflected in this report.

An announced on-site visit was conducted by Ms. Hebden on May 5, 2020, which included an introductory meeting with the Chief Executive Officer,
Director of Medical Affairs, CNE, ADON, Infection Control Coordinator, and the DBH General Counsel. A review of the unit census and status as
of midnight of May 4, 2020 was conducted. Amici was informed that the DC Forensic Lab was on-site conducting SARS-CoV-2 testing on several
patient units. Remote observation of patient and staff movement, use of PPE, and disinfection of equipment and surfaces on a COVID unit and a
quarantine unit was performed using video cameras that are strategically placed on the units. Amici was escorted to a COVID unit by the CEO and
ADON to observe unit entry, signage and PPE availability in the foyer, which is a non-patient area for HCP’s to don and doff PPE and perform hand
hygiene. Amici did not enter the patient unit but was able to observe HCP’s in PPE and the physical distancing and wearing of masks by patients.
Amici was also escorted to the Therapeutic Learning Center (TLC) which consists of classrooms with hallway bathrooms and has been approved by
CMS and DCDOH for use as a patient area. There were no patients on the side of the TLC observed by the amici although there were three patients
under investigation who were court-ordered pre-trial admissions on the other side.



Background
Saint Elizabeths Hospital is the District of Columbia’s public psychiatric facility for individuals with serious and persistent mental illness who need
intensive inpatient care to support their recovery. Saint Elizabeths also provides mental health evaluations and care to patients committed by the
courts. The hospital can support a census of 296 patients and has a workforce of 786 staff members. Patient admissions occur through civil
commitment (voluntary or involuntary), forensic (court ordered criminal competency evaluation), and criminal court determination of not guilty by
reason of insanity (NGI). The type of admission status, patient age, patient sex and psychiatric diagnosis are factors which are considered when
determining patient placement in the facility. Since April, 2020, an additional factor for patient placement has been infection with or exposure to
COVID-19. Amici were informed that the first case of COVID-19 at SEH was identified on March 20, 2020 but obtaining the SARS-CoV-2 test and
the results was delayed until April 1, 2020.



                                                                                                                                            Page 3 of 11
                                   Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 4 of 11

SEH has made a remarkable effort to cohort patients who have known infection with COVID-19, placement of patients who have been exposed to a
patient(s) or HCP(s) with a positive test into quarantine, segregation of patients under investigation (PUI) that are identified through twice daily
monitoring to have a potential symptom of COVID-19 and segregation of pre-trial, court mandated patient admissions. Due to delays in determining
the viral status of all patients and HCPs, along with the unavoidable mobility of HCP into the community, maintaining the integrity of these units has
proven to be challenging.

As of May 11, 2020, the census at SEH is 199 patients with 14 locations being utilized. Based on available data, there are 57 COVID-19
asymptomatically infected patients representing a 29% infectivity rate. These patients are on the following COVID units:

          •   1A – 23 patients
          •   1B – 18 patients
          •   2TR – 11 patients: NOTE: This unit was opened August 2019 and has 7 single bedrooms with individual bathrooms and was originally
              designated for patients with medical conditions transitioning back from acute care. SEH received a waiver from CMS to increase
              census to 14 patients (double room occupancy) due to the COVID-19 situation.
          •   TLC – 5 patients: NOTE: Although there are available beds on 1A and 1B, these patients were not deemed suitable for placement on
              those units.

On May 4-5, 2020, patient testing was conducted on 7 Quarantine units (1C, 1D, 1E, 1F, 1G, 2C, 2D) that had a defined ending date to their
quarantine period based on the time of the last exposure of the last patient admitted to the unit. Of the 87 patients that agreed to testing, 6 new
positive patients were identified on two different units, 13 tests are pending and 21 patients refused. Unit 1D had 2 of the new positive patients with a
quarantine period that ended April 29, 2020 representing new transmission without a defined exposure. Unit 1G had 4 of the new positive patients,
representing 25% of the census, with a quarantine period that was to end on May 18, 2020. It has also been identified that a behavioral health
technician who worked on 1G on May 4, 2020 has tested positive and is symptomatic. It appears likely that there will be additional cases on this unit
with the recommended testing of patients and HCP’s detailed in Appendix A. The majority of patient refusals appear to be on Units 2C and 2D which
house long-term patients.

Units 2A and 2B, which currently house 36 patients, represent potential units for non-COVID status and clearance for new admissions pending repeat
testing as recommended in Appendix A.

Unit 1D Safety Suite is being used to house patients that are pre-trial SARS-CoV-2 negative admissions that require a 14-day quarantine period. This
area has two rooms with a door separating them from the rest of the 1D unit.

                                                                                                                                             Page 4 of 11
                                  Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 5 of 11

A section of the TLC is being used for inpatients that develop COVID-19 symptoms identified during the twice daily temperature and symptom
screening being performed and there is a test-based strategy used for clearance of these patients – see Appendix A Section 2.

SEH is a congregate healthcare setting and it is not surprising that the introduction of SARS-CoV-2 into the facility resulted in viral transmission
among patients and HCPs. Community prevalence and the limited access to testing were and remain contributing factors. As evidenced by the
findings set out below, the COVID-19 pandemic has presented formidable challenges for the facility and has had a significant impact on operations.




Findings and Recommendations

 Topic                                             Observation                                       Recommendations
 Minimizing exposure – reducing facility risk      • Suspended visitation on March 16                • If there are anticipated shortages of
                                                   • Appropriate signage on designated entry            facemasks, facemasks should be prioritized
                                                     door                                               for HCPs and visitors offered cloth
                                                   • Temperature screening and symptom                  masks.
                                                     checklist must be completed prior to
                                                     building entry
                                                   • Aggressive source control measure in place
                                                     with universal masking requirement –
                                                     initiated April 15; facemask offered by
                                                     screening personnel
                                                   • Hand hygiene station with alcohol-based
                                                     sanitizer, tissues and gloves at entry door
                                                                                                                                          Page 5 of 11
                             Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 6 of 11

Implementation of Transmission-Based        •   HCPs wearing N95 respirators (fit-testing     •   Include face shield as universal PPE as the
Precautions – COVID units and PUI unit          conducted by outside vendor) at all times         shield will prevent contamination of the
                                                when on the unit and adding a face shield,        N95 AND prevents the touching of eyes by
                                                gown and gloves for direct contact with           the HCPs
                                                patients. Powered air-purifying respirators   •   COMMENT: N95 respirators and PAPR’s
                                                (PAPRs) and hoods are available for HCPs          are in short supply for acute care facilities
                                                who could not be fit-tested or prefer this        where patients with moderate to severe
                                                device.                                           illness with COVID-19 are being treated.
                                            •   Signage regarding the proper donning and          CDC recommends that this type of PPE be
                                                doffing of PPE posted in the foyer of the         reserved for HCPs performing aerosol-
                                                units and HCPs were trained by the                generating procedures. As these
                                                Infection Control Coordinator and the             procedures are not performed at SEH, in
                                                ADON. Audit data for April and May 2020           the event that amici recommended reuse of
                                                provided to amici indicated that the use of       N95s cannot be adhered to, facemasks
                                                PPE is 100%.                                      should be worn.
                                            •   Gowns and gloves are being changed
                                                between patients on the PUI unit.
Implementation of Standard Precautions on   •   HCP are wearing masks at all times on the     •   Include face shield as universal PPE as the
quarantine units                                units and adding a face shield and gloves         shield will prevent contamination of the
                                                for direct contact with patients.                 N95 AND prevents the touching of eyes by
                                                                                                  the HCPs




Hand Hygiene                                •   Observed HCP on COVID unit removing           •   Amici made an immediate request for
                                                gloves between performing vital signs on          removal of all non-alcohol sanitizer from
                                                several patients without using alcohol            the building entry and patient units to the
                                                sanitizer                                         CEO, Director of Operations and ADON
                                            •   Hand hygiene audit data provided to amici         on May 5, 2020 and received confirmation
                                                revealed compliance to be <80%                    that this was performed.
                                            •   Observed non-alcohol sanitizer on the         •   COMMENT: SEH has historically used
                                                table where temperature screening is              non-alcohol sanitizing product for patients
                                                                                                  and around patients due to the risk that
                                                                                                                                    Page 6 of 11
                               Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 7 of 11

                                                 performed at building entry and use by both       alcohol products might be ingested. As a
                                                 a HCP and patient on the COVID unit               result, the procurement of alcohol-based
                                             •   Adequate soap supplies observed                   sanitizer in larger quantities has been
                                                                                                   difficult. Example: Obtaining small
                                                                                                   individual bottles of sanitizer for HCPs to
                                                                                                   carry with them has not been possible.
                                                                                                   Recommend that obtaining these smaller
                                                                                                   bottles be prioritized.
                                                                                               •   Increase the visibility of signage regarding
                                                                                                   the proper application of alcohol sanitizer
                                                                                                   and soap and water hand hygiene technique
                                                                                                   on each unit and at unit entry.
                                                                                               •   Increase the monitoring of hand hygiene
                                                                                                   practice to a minimum of 30 observations
                                                                                                   per week per unit.
                                                                                               •   Recommend use of an observation tool
                                                                                                   dedicated to hand hygiene which delineates
                                                                                                   the activities that require it be performed
                                                                                                   e.g. before donning PPE, after glove
                                                                                                   removal
Re-use of PPE – face shields, gowns, N95s,   •   Face shields are being re-used and           •    Obtain face shields with more coverage of
PAPR hoods                                       disinfected after each removal with a             the face – to chin.
                                                 product that is on the EPA list of products  •    Amici could not find any literature
                                                 with an emerging viral claim. Replaced            supporting the spraying of surgical gowns
                                                 only if damaged.                                  with alcohol and reuse. Recommendation
                                             •   Reuse of supplied surgical gowns - HCPs           made to discontinue this practice and
                                                 being provided with a packet of several           assign one gown per work shift to HCPs
                                                 gowns, spraying the gown with alcohol,            was complied with by the leadership.
                                                 allowing to dry and folding up into a large  •     COMMENT: SEH attempted to increase
                                                 paper bag with their name along with their        the supply of cloth gowns which could be
                                                 face shield. Discarded if soiled or damaged.      laundered from their linen vendor and were
                                             •   Reuse of N95s – HCP provided with a fit-          unsuccessful. The supply of surgical
                                                 tested N95 which is placed in a small paper       gowns – which are not required in this
                                                 bag with their name. Discarded if soiled or       setting and are in short supply in acute care
                                                 damaged and replaced.                             settings – came from the DC stockpile.

                                                                                                                                     Page 7 of 11
                              Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 8 of 11


                                                                                               •   Amici recommends the procurement of
                                                                                                   cloth gowns or an alternative to cloth
                                                                                                   gowns, such as long-sleeved lab coats, be
                                                                                                   prioritized.
                                                                                               •    Amici recommends that the CDC guidance
                                                                                                   for reuse of N95s be adopted –
                                                                                               https://www.cdc.gov/coronavirus/2019-
                                                                                               ncov/hcp/ppe-strategy/decontamination-reuse-
                                                                                               respirators.html
Patient adherence to Standard Precautions   •   Observations of both a COVID and               •   Continue to educate patients about why
and physical distancing                         quarantine unit revealed patients sitting in       they are wearing masks – COVID and for
                                                common areas with a 6-feet distance and            my safety.
                                                wearing masks; patients can wear either a
                                                cloth mask or facemask
                                            •   One patient in a wheelchair on the geriatric
                                                unit was without a mask in the hallway;
                                                amici informed that the HCPs are
                                                continually reminding this patient
                                            •   SEH has posted social distancing signage
                                                and placed “Do Not Sit Here” on couches
                                                in common areas to remind patients to sit
                                                apart
HCP assignments                             •   Staffing has been challenging due to           •   Recommend that contractual nursing and
                                                absenteeism (some related to COVID                 environmental services staff be assigned to
                                                infection confirmed by positive testing at         one unit consistently, if possible
                                                DC testing sites)
                                            •   Nursing staff are not being moved to
                                                another unit within the same shift unless
                                                testing results on their assigned patients
                                                require movement to another unit
                                            •   There are staff that work overtime and may
                                                be assigned to a different unit for the
                                                overtime shift
Environmental hygiene                       •   Amici observed cleanliness of the units and    •   Recommend that as part of the
                                                bathrooms when on-site                             environmental rounds conducted by the
                                                                                                                                    Page 8 of 11
                                 Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 9 of 11


                                                  •   Amici was provided with a list of all              Infection Control Coordinator and
                                                      disinfectants used in the facility and             environmental services supervisors that
                                                      verified that the products were on the EPA         knowledge of disinfectant contact times be
                                                      approved list and it was confirmed that            assessed.
                                                      adequate cleaning supplies are available
                                                  •    Cleaning frequency has been increased:
                                                      every bathroom is cleaned twice per day,
                                                      shower rooms daily and as needed
                                                  •   High-touch surfaces in hallways, e.g.
                                                      handrails, telephones, chair and couches are
                                                      being disinfected hourly
                                                  •   Contractual staff have been obtained and
                                                      trained on cleaning protocols
Reduction of patient census                       •   SEH is currently has reduced census by       •     Continue reduction of patient census – see
                                                      33%                                                APPENDIX A Section 1
Patient cohorting guidance                                                                         •     See APPENDIX A Section 2
Traffic                                                                                            •     See Appendix Section 3
Testing                                                                                            •     See Appendix Section 4




Specific Directives to the Court
         1) The Court should order the immediate implementation of a point prevalence survey (PPS) of all patients and all staff who have access
            to the St. Elizabeths Hospital patient units. Testing can be conducted over a period of days and performed using any FDA-approved
            real-time polymerase chain reaction testing platform for detection of SARS-CoV-2. Any patient with a positive test result should be
            transferred to COVID+ units within the hospital. Any staff with a positive test should be excluded from the facility until “return to
            work” criteria are fulfilled. In addition, the Court should order repeat testing of all patients and staff who have negative test results no
            later than one week after the initial test.
         2) The Court should order the DC Government to assign a dedicated individual with appropriate epidemiological skills to oversee and be
            responsible for the collation and analysis of all testing data, and all data pertaining to infection prevention and control policies and
            procedures. This individual would work with on-site personnel already responsible for these functions and would, based on the data,
            advise SEH administrators regarding any indicated changes in policy and other appropriate courses of action.

                                                                                                                                            Page 9 of 11
                                    Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 10 of 11

            3) The Court should order the DC Department of Behavioral Health, responsible parties at St. Elizabeths Hospital, and all other relevant
               authorities to implement the elements of infection prevention and control, census reduction, cohorting, traffic control, and testing
               stipulated in the above report.

Appendix A – Sections 1-5



References:
https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-recommendations.html

National Fit Testing Services
www.nationalfittestservices.com

https://www.cdc.gov/coronavirus/2019-ncov/hcp/hand-hygiene.html

https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2

https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/decontamination-reuse-respirators.html

https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-risk-assesment-hcp.html




                                                                                                                                         Page 10 of 11
                                 Case 1:19-cv-03185-RDM Document 81 Filed 05/11/20 Page 11 of 11

Respectfully submitted,




Amicus Curiae



Ronald J. Waldman MD, MPH

Department of Global Health

Milken Institute School of Public Health

The George Washington University

ronwaldman@gwu.edu

202-374-2364



Joan Hebden MS, RN, CIC, FAPIC

President – IPC Consulting Group LLC, Baltimore, Maryland

Research Coordinator – University of Maryland School of Medicine, Division of Epidemiology and Public Health

Jhebden1302@comcast.net

410-804-8620



May 11, 2020

                                                                                                               Page 11 of 11
